DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

Response to Amendment
In response to the amendment filed on August 17, 2021:
Claims 1, 9, and 17 are amended.	
Claims 1-20 are pending.
 
Response to Arguments
In response to the remarks filed on August 17, 2021:
a.	The double patenting rejections of the pending claims are maintained since Applicant wishes to resolve the issue at a later time.
b.	Applicant’s remarks regarding the 35 U.S.C. 102(a)(2) rejections of the pending claims have been fully considered but are not persuasive.
	Applicant argues towards independent claims 1, 9, and 17 regarding that Helmsen does not teach or disclose “generating an additional node that is associated with both the at least one node in the database and the first workspace user interface; storing the updated value in the additional node” (Page 12 of the Response).
The Examiner respectfully disagrees with the above remark. Accordingly, Helmsen teaches in response to receiving the request, generating an additional node that is associated with both the at least one node in the database and the first workspace user interface (The local workspace interface 118a can send a message and/or a signal to the local workspace manager 116, so that the local workspace manager 116 can define at 612 a child node of the local workspace of the local version of the workspace hierarchy tree local workspace computer 114a, to include the modification to the local workspace cyber-threat data (e.g., as described in FIGS. 3-5), [0046]). As an initial matter, Helmsen discloses the global workspace stores a factor graph database which contains all graph details of the global and local workspaces (Figure 1). This factor graph database can be implemented as a single database ([0023]). That is, a request is invoked by a local analyst at a local workspace computer (claimed first workspace user interface) to include a modification to the local workspace data (which, at the time before receiving the analyst’s request, comprise[d] default values shared by the global workspace ([0029]-[0030]). In response to the analyst’s request, the default values of data stored in the local workspace computer are updated with new values associated with the incoming or received local workspace cyber-threat data. A child node of the local workspace is generated to reflect modification. This child node of the local workspace is then reflected in the global workspace by updating the global workspace hierarchy tree with the generated node (Local workspace computers 114a can be associated with one or more particular workspaces in the global hierarchy factor graph, such that if a cyber-threat event involving the local workspace computers 114a occurs, the one or more workspaces in the global hierarchy factor graph can be updated to reflect the cyber-threat event, [0028]). Thus, it is clear that the generated node of the local workspace is associated (emphasis added) with both the single database and the first workspace interface as claimed.
Helmsen then discloses storing the updated value in the additional node (The local workspace interface 118a can send a message and/or a signal to the local workspace manager 116, so that the local workspace manager 116 can define at 612 a child node of the local workspace of the local version of the workspace hierarchy tree local workspace computer 114a, to include the modification to the local workspace cyber-threat data (e.g., as described in FIGS. 3-5), [0046]). It is clear that this newly defined/generated child node contains the updated value after the analyst’s request is received and implemented.
	Rejections of claims 2-8, 10-16, and 18-20 are maintained in view of the reasons provided above.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. 10,095,726.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of managing multiple workspace using a database engine.
Claims 1-20 of the instant application recite similar limitations and claims 1-20 of ‘726 as being compared in the table below. For the purpose of illustration, only claims 1-8 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims 9-20 (server/system claims) are different variations of claims 1-8 (method claims) and are therefore not compared in the table below.
Instant Application
Pat. No. US 10,095,726
Claim 1
A method of managing data displayed on user interfaces of client devices, the method comprising: 

providing a first workspace user interface for a first client device and a second workspace user interface for a second client device, each of the first workspace user interface and the second workspace user interface configured to initially display a default value that is associated with at least one node in a single database;
 

















receiving, through the first workspace user interface of the first client device, a request to update the default value associated with the at least one node in the single database with an updated value; 

in response to receiving the request, generating an additional node that is associated with both the at least one node in the single database and the first workspace user interface; 

storing the updated value in the additional node in the single database; and configuring the first workspace user interface to display the updated value stored in the additional node that is associated with the at least one node in the database, the second workspace user interface configured to display the default value associated with the at least one node in the single database. 
Claim 1
A computer-implemented method comprising: 



providing, to a plurality of client devices including at least a first client device and a second client device, workspace user interfaces configured to display values of a graph database having entity nodes that have values stored in state nodes that are connected to the entity nodes, the first client device provided with a first workspace user interface and the second client device provided with a second workspace user interface, the first workspace user interface configured to display values of the entity nodes based on which of the state nodes are in a first node set corresponding to the first workspace user interface, and the second workspace user interface configured to display values of the entity nodes based on which of the state nodes are in a second node set corresponding to the second workspace user interface, the graph database including an entity node linked to a default state node that is initially in the first node set and the second node set such that the first workspace user interface and the second workspace user interface are configured to display a default state value stored in the default state node; 

receiving, from the first client device through the first workspace user interface, a request to update the entity node with an updated value; 



generating an additional state node linked to the entity node in the graph database, the additional state node storing the updated value for the entity node; and 

associating the first workspace user interface with the additional state node by adding the additional state node to the first node set such that the first workspace user interface is configured to display the updated value stored in the additional state node and the second workspace user interface is configured to display the default state value stored in the default state node.
Claim 2
The method as described in claim 1, wherein the default value is stored in a first node set and a second node set, the first node set including nodes with data configurable to be displayed on the first workspace user interface, and the second node set including nodes with data configurable to be displayed on the second workspace user interface.
Claim 1
…the first workspace user interface configured to display values of the entity nodes based on which of the state nodes are in a first node set corresponding to the first workspace user interface, and the second workspace user interface configured to display values of the entity nodes based on which of the state nodes are in a second node set corresponding to the second workspace user interface, the graph database including an entity node linked to a default state node that is initially in the first node set and the second node set such that the first workspace user interface and the second workspace user interface are configured to display a default state value stored in the default state node…
Claim 3
The method as described in claim 2, wherein the nodes in each of the first node set and the second node set include at least an entity node, a state node, and an identification node such that the state node and the identification node include data associated with the entity node, and the default value is stored in the state node included in each of the first node set and the second node set.
Claim 1
…display values of a graph database having entity nodes that have values stored in state nodes that are connected to the entity nodes, the first client device provided with a first workspace user interface and the second client device provided with a second workspace user interface, the first workspace user interface configured to display values of the entity nodes based on which of the state nodes are in a first node set corresponding to the first workspace user interface, and the second workspace user interface configured to display values of the entity nodes based on which of the state nodes are in a second node set corresponding to the second workspace user interface…
See further Figures 10-12 of Heile et al. (Pat. No. US 5,983,277; hereinafter Heile).
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effective filed to incorporate the teachings of Heile with claims 1-20 of ‘726 to arrive at claim 3 of the instant application for the purpose of enabling multiple uses to collaborate on a project wherein state data associated with multiple devices are managed using current and updated data associated with each of the multiple devices.
Claim 4
The method as described in claim 3, further including: replacing the default value stored in the state node of the first node set with the updated value upon receiving the request to update the default value configured to be displayed on the first client device.
See [0010]-[0011] of Chan et al. (Pub. No. US 2014/0289333; hereinafter Chan).
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effective filed to incorporate the teachings of Chan with claims 1-20 of ‘726 to arrive at claim 4 of the instant application for the purpose of managing application states across different user profiles by selectively synchronizing current and/or updated state of an application between the different user profiles based on a set of sharing permissions.
Claim 5
The method as described in claim 3, wherein the additional node comprises an additional state node in the first node set, wherein the method further comprises retaining the default value in the state node included in the first node set.
See [0045]-[0046] of Helmsen et al. (Pub. No. 2017/0244742; hereinafter Helmsen).
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effective filed to incorporate the teachings of Helmsen with claims 1-20 of ‘726 to arrive at claim 5 of the instant application for the purpose of maintaining knowledge of a state associate with a database in response to an update request of a database node by providing a copy of the database node and performing data associated with the update request on the copy.
Claim 6
The method as described in claim 3, further including: receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device; replacing the default value stored in the state node included in the second node set with the updated value and associating the second workspace user interface with the updated value; and configuring the second workspace user interface to display the updated value.
Claim 1
…a request to update the entity node with an updated value; generating an additional state node linked to the entity node in the graph database, the additional state node storing the updated value for the entity node; and associating the first workspace user interface with the additional state node by adding the additional state node to the first node set such that the first workspace user interface is configured to display the updated value stored in the additional state node and the second workspace user interface is configured to display the default state value stored in the default state node…
Claim 7
The method as described in claim 3, further including: receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device; 
generating, upon receiving the request to update the default value, an additional state node in the second node set and storing the updated value in the additional state node; and configuring the second workspace user interface to display the updated value in the additional state node, and retaining the default value in the state node of the second node set.
Claim 2
The computer-implemented method of claim 1, further comprising: receiving, from the second client device through the second workspace user interface, a further request to update the entity node, the further request specifying a further value; generating a further state node linked to the entity node in the graph database, the further state node storing the further value of the entity node; and associating the second workspace user interface with the further state node by adding the further state node to the second node set such that the second workspace user interface is configured to display the further value stored in the further state node.
See further [0045]-[0046] of Helmsen.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effective filed to incorporate the teachings of Helmsen with claims 1-20 of ‘726 to arrive at claim 7 of the instant application for the purpose of maintaining knowledge of a state associate with a database in response to an update request of a database node by providing a copy of the database node and performing data associated with the update request on the copy.


Claim 8
The method as described in claim 3, further including: receiving an additional request from the first client device to transfer the updated value stored in the state node of the first node set to the second node set; instructing, upon receipt of the additional request, the second client device to replace the default value stored in the state node included in the second node set with the updated value; and configuring the second workspace user interface to display the updated value.

Claim 7
The computer-implemented method of claim 5, wherein a portion of the entity nodes displayed in the first workspace user interface are transferred to the second workspace user interface in a transfer process comprising: transferring the portion of the entity nodes from the first workspace user interface to the second workspace user interface; and resetting the portion of the entity nodes to their default values.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing multiple workspace using a database engine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Helmsen et al. (Pub. No. US 2017/0244742, filed on February 22, 2016; hereinafter Helmsen).

Regarding claims 1, 9, and 17, Helmsen clearly shows and discloses a method of managing data displayed on user interfaces of client devices (Abstract); a server comprising one or more processors and one or more computer readable storage media storing instructions that, when executed, cause the one or more processors to perform operations of the method; and a system of managing data displayed on user interfaces of client devices (Figure 1), the system comprising means for performing the method, wherein the method comprising: 
providing a first workspace user interface for a first client device and a second workspace user interface for a second client device, each of the first workspace user interface and the second workspace user interface configured to initially display a default value that is associated with at least one node in a single database (the local workspace computers 114a-z can each instantiate a local workspace interface 118a-z, which can render the local workspace hierarchy factor graph information at the respective local workspace computer 114a-z. The information displayed can be modified, e.g., when global workspace hierarchy factor graph information has been updated, when the local workspace hierarchy factor graph information has been updated, and/or under similar circumstances, [0028]. At the top of the workspace hierarchy 300 can be a system workspace 302 (e.g., a global workspace including information and/or settings that all workspaces in the network share). Workspaces at the organization workspace level 304 can inherit information (including threat data, network element data, rules for calculating threat scores, and/or other information) from the system workspace 302. Similarly, workspaces at the sub-organization workspace level 306 can inherit information from the organization workspaces 304. The same inheritance can occur between the user workspace level 308 and the sub-organization level 306, and the project workspace level 310 and the user workspace level 308, [0029]. The global workspace management server 102 can automatically propagate changes at higher-level workspaces to lower-level workspaces, such that the global workspace management server 102 can modify lower-level workspaces information based on the changes, [0030]. It is clear that each workspace of a lower hierarchical level, e.g., workspace 308a and workspace 308b, initially displays default data inherited from the global workspace (claimed single database)); 
receiving, through the first workspace user interface of the first client device, a request to update the default value associated with the at least one node in the single database with an updated value (The local workspace interface 118a can receive at 610 input from the local workspace computer 114a (e.g., directly from the local workspace computer 114a, and/or based on input from the analyst 120) that includes a modification to the local workspace cyber-threat data of a local workspace represented in the local version of the workspace hierarchy tree that is stored at the local workspace computer 114a, [0046]. Note that the local version of the workspace hierarchy tree is a replica of the global workspace hierarchy tree at a time before receiving the request, or the local version would be synchronized to the global workspace hierarchy tree at a time after the modification is done, [0028]); 
in response to receiving the request, generating an additional node that is associated with both the at least one node in the single database and the first workspace user interface (The local workspace interface 118a can send a message and/or a signal to the local workspace manager 116, so that the local workspace manager 116 can define at 612 a child node of the local workspace of the local version of the workspace hierarchy tree local workspace computer 114a, to include the modification to the local workspace cyber-threat data (e.g., as described in FIGS. 3-5), [0046]. Local workspace computers 114a can be associated with one or more particular workspaces in the global hierarchy factor graph, such that if a cyber-threat event involving the local workspace computers 114a occurs, the one or more workspaces in the global hierarchy factor graph can be updated to reflect the cyber-threat event, [0028]. It is clear that the new node in the local workspace is associated with both the node in the global workspace after the updating); 
storing the updated value in the additional node in the single database (The local workspace interface 118a can send a message and/or a signal to the local workspace manager 116, so that the local workspace manager 116 can define at 612 a child node of the local workspace of the local version of the workspace hierarchy tree local workspace computer 114a, to include the modification to the local workspace cyber-threat data (e.g., as described in FIGS. 3-5), [0046]. Local workspace computers 114a can be associated with one or more particular workspaces in the global hierarchy factor graph, such that if a cyber-threat event involving the local workspace computers 114a occurs, the one or more workspaces in the global hierarchy factor graph can be updated to reflect the cyber-threat event, [0028]); and
configuring the first workspace user interface to display the updated value stored in the additional node that is associated with the at least one node in the database (The local workspace manager 116 can then provide at 614 the modified local workspace cyber-threat data (e.g., as a new child node of the local version of the workspace hierarchy tree) to the local workspace computer 114a, such that the modified data can be displayed in the local workspace interface 118a, [0046]), the second workspace user interface configured to display the default value associated with the at least one node in the database (It is clear that local workspace interfaces 118b-1118z of local workspace computers 114a-114z would not display the updated value generated by the local workspace computer 114a).
Regarding claims 2, 10, and 18, Helmsen then discloses the default value is stored in a first node set and a second node set, the first node set including nodes with data configurable to be displayed on the first workspace user interface, and the second node set including nodes with data configurable to be displayed on the second workspace user interface (the local workspace computers 114a-z can each instantiate a local workspace interface 118a-z, which can render the local workspace hierarchy factor graph information at the respective local workspace computer 114a-z. The information displayed can be modified, e.g., when global workspace hierarchy factor graph information has been updated, when the local workspace hierarchy factor graph information has been updated, and/or under similar circumstances, [0028]-[0030]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helmsen in view of Heile et al. (Pat. No. US 5,983,277, published on November 9, 1999; hereinafter Heile).

Regarding claims 3, 11, and 19, Helmsen further discloses each of the first node set and the second node set include a state node, and the default value is stored in the state node included in each of the first node set and the second node set (local user workspace parameters 408 can include threat scores and/or other data stored at a local version of user workspace 308a (e.g., where the local version of user workspace 308a is stored at the local workspace computer 114a), [0037]).
 Heile then discloses the nodes in each of the first node set and the second node set include at least an entity node, a state node, and an identification node such that the state node and the identification node include data associated with the entity node, and the default value is stored in the state node included in each of the first node set and the second node set (Figures 10-12 show states of downloaded/displayed records and assignment data). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Heile with the teachings of Helmsen, for the purpose of enabling multiple uses to collaborate on a project wherein state data associated with multiple devices are managed using current and updated data associated with each of the multiple devices.
Regarding claims 5, and 13, Helmsen then discloses the additional node comprises an additional state node in the first node set, and retaining the default value in the state node included in the first node set (The local workspace interface 118a can send a message and/or a signal to the local workspace manager 116, so that the local workspace manager 116 can define at 612 a child node of the local workspace of the local version of the workspace hierarchy tree local workspace computer 114a, to include the modification to the local workspace cyber-threat data (e.g., as described in FIGS. 3-5). The local workspace manager 116 can then provide at 614 the modified local workspace cyber-threat data (e.g., as a new child node of the local version of the workspace hierarchy tree) to the local workspace computer 114a, such that the modified data can be displayed in the local workspace interface 118a, [0046]).
Regarding claims 7, and 15, Helmsen further discloses: 
receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device (The local workspace interface 118a can send a message and/or a signal to the local workspace manager 116, so that the local workspace manager 116 can define at 612 a child node of the local workspace of the local version of the workspace hierarchy tree local workspace computer 114a, to include the modification to the local workspace cyber-threat data (e.g., as described in FIGS. 3-5). The local workspace manager 116 can then provide at 614 the modified local workspace cyber-threat data (e.g., as a new child node of the local version of the workspace hierarchy tree) to the local workspace computer 114a, such that the modified data can be displayed in the local workspace interface 118a, [0046]); 
generating, upon receiving the request to update the default value, an additional node in the second node set and storing the updated value in the additional state node; and configuring the second workspace user interface to display the updated value; retaining the default value in the state node of the second node set (It is clear that each local workspace interfaces 118b-1118z of each local workspace computers 114a-114z generate a child node when a value is updated and displayed the updated value stored in the child node while retaining the original value, [0045]-[0046]).
Claims 4, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helmsen in view of Heile and further in view of Chan et al. (Pub. No. US 2014/0289333, published on September 25, 2014; hereinafter Chan).

Regarding claims 4, 12, and 20, Chan then discloses replacing the default value stored in the state node of the first node set with the updated value upon receiving the request to update the default value configured to be displayed on the first client device (The synchronization agent in a computing device can update application states with a cloud storage service (e.g., a centralized cloud service, a distributed cloud service, or a peer-to-peer cloud service) regularly (e.g., in accordance with a pattern) or upon demand, [0010]. The synchronization agent can determine to update when a pre-determined progress in the target computer application has been reached or when the target computer application is paused or has gone idle (e.g., from lack of user interaction), [0011]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chan with the teachings of Helmsen, as modified by Heile, for the purpose of managing application states across different user profiles by selectively synchronizing current and/or updated state of an application between the different user profiles based on a set of sharing permissions.
Regarding claims 6, and 14, Chan further discloses: 
receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device (a first user can simply select a target computer application and a target user and, with a click of a button (e.g., via a user interface generated by the app-share agent), load the most recent application state of the target computer application from the target user's devices, [0009]. In step 530, the app-share agent 516 can request an application state from the user profile A, [0070]-[0075]); 
replacing the default value stored in the state node included in the second node set with the updated value and associating the second workspace user interface with the updated value (In step 548, the application state broker system 502 configures a sharing copy of the application state based on the request from the app-share agent and the permission settings of the application state. For instance, this configuration may include transforming the application state to be compatible with an operating system of the second computing device 512 that is associated with the second user profile, [0073]. The synchronization agent in a computing device can update application states with a cloud storage service (e.g., a centralized cloud service, a distributed cloud service, or a peer-to-peer cloud service) regularly (e.g., in accordance with a pattern) or upon demand, [0010]); and 
configuring the second workspace user interface to display the updated value (Then in step 554, the app-share agent 516 can load the sharing copy of the application state for execution on the second computing device 512, [0070]-[0075]).
Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Helmsen in view of Heile and further in view of Lee et al. (Pub. No. US 2014/0222892, published on April 7, 2014; hereinafter Lee).

Regarding claims 8, and 16, Lee then discloses: 
receiving an additional request from the first client device to transfer the updated value stored in the state node of the first node set to the second node set (The first user 302a then instructs the first client 102a that he wishes to share his view 700, [0181]); 
instructing, upon receipt of the additional request, the second client device to replace the default value stored in the state node included in the second node set with the updated value (At one frame 518 each of the clients 102 joins a Synchrony ring that allows them to share the shared view 700. The first server 104a joins the SharedView1 Synchrony ring at frame 520. Simultaneously, the first client 106a instructs the first server 104a to announce to the other server 104b via the Synchrony protocol 214 that the first user 302a's view 700 can be shared by passing to the first server 104a a user list and the session identifier (message 522). The first server 104a does this by sending a message to the second server 104b via the ClientNotify Synchrony ring that causes the second server 104 to change to a NotifyViewSession state (frame 524), [0182]); and 
configuring the second workspace user interface to display the updated value (At a second frame 519 the users 106 each update the shared view 700, and the updates are shared automatically with each other, [0183]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Lee with the teachings of Helmsen, as modified by Heile, for the purpose of managing data communications between multiple nodes with a network based on accessibility and state information associated with the data of each node.

Allowable Subject Matter
The following claims are drafted by the Examiner and considered to distinguish patentably over the art of record (but not over the Double Patenting above) in this application, the claims are presented to Applicant for consideration: 
The claims are to be amended as follows and will replace all previous versions
Claim 1. (Currently Amended) A method of managing data displayed on user interfaces of client devices, the method comprising: 
providing a first workspace user interface for a first client device and a second workspace user interface for a second client device, each of the first workspace user interface and the second workspace user interface configured to initially display a default value stored in at least one node in a database, wherein the at least one node includes a state node for each of the first client device and the second client device; 
receiving, through the first workspace user interface of the first client device, a request to update the default value associated with the at least one node in the database with an updated value; 
in response to receiving the request, generating an additional node that is associated with both the the state node of the first client device and the first workspace user interface; 
storing the updated value in the additional node; 
configuring the first workspace user interface to display the updated value stored in the additional node that is associated with the at least one node in the database, the second workspace user interface configured to display the default value associated with the at least one node in the database;
receiving an additional request from the first client device to transfer the updated value stored in the additional node to the second workspace user interface; 
replacing, upon receipt of the additional request, by the second client device the default value stored in the state node of the second client device with the updated value; and 
configuring the second workspace user interface to display the updated value.  
Claim 2. (Original) The method as described in claim 1, wherein the default value is stored in a first node set and a second node set, the first node set including nodes with data configurable to be displayed on the first workspace user interface, and the second node set including nodes with data configurable to be displayed on the second workspace user interface.  
Claim 3. (Currently Amend) The method as described in claim 2, wherein the nodes in each of the first node set and the second node set include at least an entity node, [[a]] the state node, and an identification node such that the state node and the identification F IG.2 IP-P3227US2P A TE NTnode include data associated with the entity node
Claim 4. (Previously Presented) The method as described in claim 3, further including: 
replacing the default value stored in the state node of the first node set with the updated value upon receiving the request to update the default value configured to be displayed on the first client device.  
Claim 5. (Previously Presented) The method as described in claim 3, wherein the additional node comprises an additional state node in the first node set, wherein the method further comprises retaining the default value in the state node included in the first node set.  
Claim 6. (Original) The method as described in claim 3, further including: 
receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device; 
replacing the default value stored in the state node included in the second node set with the updated value and associating the second workspace user interface with the updated value; and 
configuring the second workspace user interface to display the updated value.  
Claim 7. (Original) The method as described in claim 3, further including: 
receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device; 
P A TE NTgenerating, upon receiving the request to update the default value, an additional state node in the second node set and storing the updated value in the additional state node; and 
configuring the second workspace user interface to display the updated value in the additional state node, and 
retaining the default value in the state node of the second node set.  
Claim 8. (Canceled)  
Claim 9. (Currently Amended) A server comprising one or more processors and one or more computer readable storage media storing instructions that, when executed, cause the one or more processors to perform operations comprising: 
providing a first workspace user interface for a first client device and a second workspace user interface for a second client device, each of the first workspace user interface and the second workspace user interface configured to initially display a default value stored in at least one node in a database, wherein the at least one node includes a state node for each of the first client device and the second client device; 
receiving, through the first workspace user interface of the first client device, a request to update the default value associated with the at least one node in the database with an updated value; 
in response to receiving the request, generating an additional node that is associated with both the the state node of the first client device and the first workspace user interface; 
storing the updated value in the additional node; 
configuring the first workspace user interface to display the updated value stored in the additional node that is associated with the at least one node in the database, the second workspace user interface configured to display the default value associated with the at least one node in the database;
receiving an additional request from the first client device to transfer the updated value stored in the additional node to the second workspace user interface; 
replacing, upon receipt of the additional request, by the second client device the default value stored in the state node of the second client device with the updated value; and 
configuring the second workspace user interface to display the updated value.  
Claim 10. (Original) The server as described in claim 9, wherein the default value is stored in a first node set and a second node set, the first node set including nodes with data configurable to be displayed on the first workspace user interface, and the second node set including nodes with data configurable to be displayed on the second workspace user interface.  
Claim 11. (Currently Amended) The server as described in claim 10, wherein the nodes in each of the first node set and the second node set include at least an entity node, [[a]] the state node, and an identification node such that the state node and the identification node include data associated with the entity node
Claim 12. (Original) The server as described in claim 11, wherein the instructions, when executed, further cause the one or more processors to perform operations including: 
replacing the default value stored in the state node of the first node set with the updated value upon receiving the request to update the default value configured to be displayed on the first client device.  
Claim 13. (Previously Presented) The server as described in claim 11, wherein the additional node comprises an additional state node in the first node set, and wherein the operations further comprises retaining the default value in the state node included in the first node set.  
Claim 14. (Original) The server as described in claim 11, wherein the instructions, when executed, further cause the one or more processors to perform operations including: 
receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device; 
replacing the default value stored in the state node included in the second node set with the updated value and associating the second workspace user interface with the updated value; and 
configuring the second workspace user interface to display the updated value.  
Claim 15. (Original) The server as described in claim 11, wherein the instructions, when executed, further cause the one or more processors to perform operations including: 
receiving, through the second workspace user interface of the second client device, a request to update the default value configured to be displayed on the second client device; 
generating, upon receiving the request to update the default value, an additional state node in the second node set and storing the updated value in the additional state node; and 
configuring the second workspace user interface to display the updated value in the additional state node, and retaining the default value in the state node of the second node set.  
Claim 16. (Canceled)  
Claim 17. (Currently Amended) A system of managing data displayed on user interfaces of client devices, the system comprising: 
means for providing a first workspace user interface for a first client device and a second workspace user interface for a second client device, each of the first workspace user interface and the second workspace user interface configured to initially display a default value stored in at least one node in a database, wherein the at least one node includes a state node for each of the first client device and the second client device; 
means for receiving, through the first workspace user interface of the first client device, a request to update the default value associated with the at least one node in the database with an updated value; 
means for generating an additional node that is associated with both the the state node of the first client device and the first workspace user interface in response to receiving the request,; 
means for storing the updated value in the additional node; 
means for configuring the first workspace user interface to display the updated value stored in the additional node that is associated with the at least one node in the database, the second workspace user interface configured to display the default value associated with the at least one node in the database;
means for receiving an additional request from the first client device to transfer the updated value stored in the additional node to the second workspace user interface; 
means for replacing, upon receipt of the additional request, by the second client device the default value stored in the state node of the second client device with the updated value; and 
means for configuring the second workspace user interface to display the updated value.  
Claim 18. (Previously Presented) The system as described in claim 17, wherein the default value is stored in a first node set and a second node set, the first node set including nodes with data configurable to be displayed on the first workspace user interface, and the second node set including nodes with data configurable to be displayed on the second workspace user interface.  
Claim 19. (Currently Amended) The system as described in claim 18, wherein the nodes in each of the first node set and the second node set include at least an entity node, [[a]] the state node, and an identification node such that the state node and the identification node include data associated with the entity node
Claim 20. (Previously Presented) The system as described in claim 19, further including: 
means for replacing the default value stored in the state node of the first node set with the updated value upon receiving the request to update the default value configured to be displayed on the first client device.

Pertinent Prior Art
The following prior art being considered relevant but not used in the rejections above:
Mosterman (Pat. No. US 9,542,164) teaches a meta function may obtain (e.g., based on service oriented architecture concepts) the variable information and/or the meta information from each of the workspaces and may render the variable information and/or the meta information in workspace UI. The meta function may perform a synchronization operation when meta information and/or variable information, stored in a particular workspace, has been changed (e.g., deleted, stored, updated, etc.) and the changed meta information and/or variable information to be stored in all or a portion of other workspaces that are part of the distributed workspace. 
Nordin et al. (Pat. No. US 7,054,910) teaches an updated file is received in local workspace in the originator node. Global workspace is operatively coupled to the local workspace in the originator node and receives the updated file from the local workspace in preparation to download it to any of the slave nodes upon request therefrom. Further, in the master node, there is master node local workspace for receiving the updated file whereupon its file version variable is error-checked to confirm validity of the file version variable. Also, master node global workspace is adapted to receive the updated file from the master node local workspace and the updated file is transferred to the global workspace if the validity of the file version variable is confirmed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
August 28, 2021